Title: To George Washington from John Kilty, 1 June 1795
From: Kilty, John
To: Washington, George


          
            Sir
            Annapolis, June 1st 1795
          
          Since I had the honour to address your Excellency by the last mail, it has occurred to me that the enclosed Report of a Committee of our House of Delegates made at the last Session of Assembly would be the most genuine Testimony of my official conduct that could be offered inasmuch as it proceeded from five Gentlemen, with none of whom I had any degree of friendship or intimacy. The Clerk of the House of Delegates not being present, I could not obtain an attested copy of the report, and have therefore taken it out of the printed Journal of Proceedings, deeming that to be the most authentic form in which I could transmit it to your Excellency. I have only to add that it received the Concurrence of the House. I have the Honour to remain with great Respect, Sir Your Excellency’s Obedt humble servant
          
            John Kilty
          
        